Citation Nr: 1045561	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-10 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability, 
to include rheumatoid arthritis.

2.  Entitlement to service connection for left hand disability, 
to include rheumatoid arthritis.

3.  Entitlement to service connection for bilateral hearing loss 
disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 29, 
1978 to June 23, 1978, and from October 10, 1978 to October 9, 
1981.  He also had service from October 10, 1981 to June 7, 1985; 
however, this period of service has been characterized as under 
other than honorable conditions.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2009.  This matter was 
originally on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.

The issues of entitlement to service connection for right knee 
and left hand disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear defective hearing preexisted service and was not 
aggravated by honorable active service; bilateral sensorineural 
hearing loss is not related to honorable active service.

2.  Tinnitus is not related to honorable active service.




CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's September 2009 Remand, the RO scheduled 
the Veteran for a VA audiometric examination to ascertain whether 
the Veteran currently suffers from bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385 and whether such 
hearing loss and tinnitus is related to the Veteran's period of 
honorable service.  Based on the foregoing actions, the Board 
finds that there has been compliance with the Board's September 
2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).



Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in January 2003 and November 2007 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, 
Dingess, 19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, Social Security Administration (SSA) records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded a VA audio examination in January 2010.  38 C.F.R. § 
3.159(c)(4).  The January 2010 VA examiner addressed the etiology 
of the Veteran's current hearing loss and tinnitus in conjunction 
with a review of the claims file and physical examination of and 
interview with the Veteran.  The January 2010 VA examination 
report is thorough; thus this examination is adequate upon which 
to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence (1) that the disability existed prior to service and (2) 
was not aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003.  To satisfy the second 
requirement for rebutting the presumption of soundness, the 
government must show, by clear and unmistakable evidence, either 
that (1) there was no increase in disability during service, or 
that (2) any increase in disability was "due to the natural 
progression" of the condition.  Joyce v. Nicholson, 443 F.3d 
845, 847 (Fed. Cir. 2006).  

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (hereafter 
"the Court"), has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then 
operated to establish when a hearing loss could be service 
connected.  Hensley at 159.  For the purposes of applying the 
laws administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or 
greater; or when word recognition scores using the Maryland CNC 
test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing 
acuity measured by whispered voice testing measured at 15/15 is 
considered normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).

The Veteran underwent physical examination on January 28, 1978, 
one day prior to his service entrance date at which time 
audiometer revealed pure tone thresholds, in decibels, at 500, 
1000, 2000, and 4000 Hertz of 20, 10, 5, and 15, respectively on 
the right and 35, 15, 15, and 25, respectively on the left.  Pure 
tone thresholds at 3000 Hertz and a speech recognition test were 
not reported.  Summary of defects and diagnoses indicated that 
the Veteran had defective hearing.  Thus, a left ear hearing loss 
was noted upon entrance.

A pre-existing injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition. 38 U.S.C.A. § 1153. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service. 38 C.F.R. § 3.306(b).

The first question that must be addressed, therefore, is whether 
incurrence of hearing loss is factually shown during service; 
i.e., whether right ear hearing loss or tinnitus was shown in 
active service and whether left ear hearing loss was aggravated 
by active service.  The Board concludes it was not.  

The Board notes again that the Veteran's honorable active service 
period was from January 29, 1978 to June 23, 1978, and from 
October 10, 1978 to October 9, 1981 and that the period from 
October 10, 1981 to June 7, 1984, has been characterized as being 
under other than honorable conditions for VA benefits purposes.   

A May 1999 RO administrative decision found that the period of 
service beginning October 10, 1981, and ending June 7, 1984, is 
considered other than honorable for VA benefit purposes.  The RO 
also found that the Veteran's legal offenses leading to his 
discharge under other than honorable circumstances along with his 
behavior as indicated and supported in attested witness 
statements of record indicate a pattern of willful and persistent 
misconduct as defined at 38 C.F.R. § 3.12(d)(4).  

There are two types of character of discharge bars to 
establishing entitlement for VA benefits:  statutory bars found 
at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory 
bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 3.12(d) 
provides, in part, that a discharge or release because of willful 
and persistent misconduct is considered to have been issued under 
dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4). 

Consequently, the period of service from October 10, 1981 to June 
7, 1985, is not recognized for VA compensation benefits purposes, 
insofar as VA disability compensation is not payable based on 
this period of service.  See 38 U.S.C.A. §§ 101(2), 101(18); 38 
C.F.R. § 3.12(a).  

For the Veteran's honorable active service, the service treatment 
records are absent complaints, findings or diagnoses of any 
hearing loss or tinnitus during his time in service.  Thus, there 
is no medical evidence that shows that the Veteran suffered from 
right ear hearing loss or tinnitus during service or that the 
Veteran's left ear hearing loss underwent an increase in severity 
during service.  The Board notes that on May 10, 1983, 
approximately one and one-half years after the conclusion of the 
Veteran's honorable service, audiometric data revealed pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz 
of 5, 5, 5, 5, and 5, respectively on the right and 15, 10, 5, 
and 5, and 15, respectively on the left.  A speech recognition 
test was not reported.  By May 1983, not only had the Veteran's 
overall hearing acuity not deteriorated, it had apparently 
improved.  

Thus, the lack of any evidence during the Veteran's honorable 
service period of any complaints, findings, or diagnosis of 
hearing loss and competent medical evidence of improved hearing 
acuity in May 1983, the Board finds that there is clear and 
unmistakable evidence that the left ear hearing loss which pre-
existed service was not aggravated by service.  Thus, service 
connection for left ear hearing loss is not warranted.

With respect to a right ear hearing loss and tinnitus, as for 
statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Bilateral hearing loss can be service-connected on 
such a basis.  However, the first showing of right ear hearing 
loss was not shown within one year after the appellant's 
discharge from honorable service.  As noted above, more than two 
years after the Veteran's discharge from honorable active 
service, his overall hearing acuity had apparently improved.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Although 
the appellant reports continuity of post-service symptoms, the 
Board finds his allegations to be of limited probative value.  

The file contains records from the Veteran's period of service 
characterized as under other than honorable conditions from 
October 10, 1981 to June 7, 1984.  On October 26, 1982, the 
Veteran complained of pain and trouble hearing out of his right 
ear, a possible ear infection was assessed.  The Veteran was sent 
to the clinic where a significant amount of wax accumulation in 
ear canal and slight irritation with no visible damage to 
auditory canal was noted.  Assessment was wax accumulation.  In 
June 1982, the Veteran also complained of right ear pain for two 
years and being unable to hear out of his right ear.  Physical 
examination demonstrated cerumen build up.  As noted above, on 
May 10, 1983, audiometric data revealed normal bilateral hearing.  

In November 2003, the Veteran underwent private audiological 
evaluation by Dr. Oshman.  The Veteran reported being around loud 
noises while in the service including heavy artillery, that he 
had been having increasing hearing loss and ringing in his ear, 
and that he never had a history of problem with his hearing 
before.  Dr. Oshman reported that the comprehensive audiogram 
showed evidence of a mild sensorineural hearing loss bilaterally 
symmetrical with excellent discrimination scores.  The diagnostic 
impression was tinnitus secondary to mild sensorineural hearing 
loss bilaterally, slightly more severe in the left than the 
right.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Although the Veteran asserts that his 
right ear hearing loss and tinnitus are related to his period of 
honorable service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he engaged in certain 
activities in service and currently experiences certain 
symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The 
Board acknowledges that it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of 
contemporaneous evidence is for consideration in determining 
credibility.  

In this regard, the Board notes that since May 1983, the record 
is absent complaints of right ear hearing loss and tinnitus until 
November 2003, more than 20 years later.  In 1997, the Veteran 
filed a claim with VA for benefits evidencing his awareness that 
he could apply for VA benefits for service related disabilities. 
At that time he did not file a claim for service connection for 
hearing loss. This is inconsistent with an assertion that his 
hearing loss and tinnitus had existed since his period of 
honorable service because it is reasonable to conclude that if he 
believed that he had hearing loss in 1997 that was related to 
service, he would have claimed service connection for it at that 
time.  As such, the Board finds that any assertions by the 
Veteran as to the continuity of symptomatology of his right ear 
hearing loss since his honorable service to be less than 
credible.  

In light of the normal hearing evaluation conducted in May 1983, 
and the lack of any competent, credible evidence of record prior 
to November 2003, service connection for right ear hearing loss 
is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a right ear hearing loss 
and tinnitus.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the current 
disability and military service.  However, no medical 
professional has ever related the Veteran's right ear hearing 
loss and tinnitus to the Veteran's honorable period of military 
service.  

As noted above, in November 2003, the Veteran underwent private 
audiological evaluation by Dr. Oshman who reported that the 
comprehensive audiogram showed evidence of a mild sensorineural 
hearing loss bilaterally symmetrical with excellent 
discrimination scores.  Diagnostic impression was tinnitus 
secondary to mild sensorineural hearing loss bilaterally, 
slightly more severe in the left than the right.  
The actual graphed audiometric results were not interpreted.  The 
discrimination scores were 100 percent in both ears.  

The Veteran underwent VA examination in February 2008.  The 
Veteran reported a history of bilateral hearing problems since 
1981 and ear infections in both ears, the last ones occurring 
between 1983 and 1986.  The Veteran also reported onset of 
tinnitus in the 1980 and reported that he believed its onset was 
related to firing tank rounds.  No audiometric data was reported.  
The examiner noted that they were unable to obtain accurate and 
reliable hearing loss on the Veteran and noted that referral to 
another provider was required for determination of etiology.  
Summary of audiological test results indicated that the Veteran 
could not or would not provide accurate reliable and consistent 
hearing test results.

In November 2008, Dr. Dinesman noted that the Veteran was 
initially evaluated in February 2008 and because of 
inconsistencies in test results, he was recalled for further 
evaluation but that those inconsistencies were not resolved.  Dr. 
Dinesman also noted that since they could not relate the 
complaint of tinnitus to hearing loss, referral to another 
provider is required for determination of etiology.  Dr. Dinesman 
provided an addendum which stated that the Veteran's audiogram 
and audiologic evaluation reports were reviewed, and that no 
etiology was determined for his tinnitus but that it was 
necessary to remember that tinnitus is a subjective complaint.  
Dr. Dinesman also said that there was no objective cause of 
tinnitus and to attempt to go further into identifying a cause 
would be to resort to mere speculation.

 In September 2009, the Board remanded the case for VA 
audiometric examination to determine whether the Veteran current 
has hearing loss pursuant to 38 C.F.R. § 3.385; and if so, 
whether the hearing loss and tinnitus were related to the 
Veteran's honorable service.  

The Veteran underwent VA examination in January 2010.  Physical 
examination demonstrated pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hertz of 15, 10, 15, 15, and 30, 
respectively on the right and 55, 50, 60, 45, and 60, 
respectively on the left.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 84 
percent in the left ear.  The examiner diagnosed mild 
sensorineural hearing loss at 4000 hertz in the right ear and 
moderate to moderately-severe sensorineural hearing loss from 500 
to 4000 hertz in left ear.  

The January 2010 VA examiner, after a review of the claims file, 
interview with the Veteran, and audiologic testing, opined that 
hearing loss and tinnitus were less likely as not caused by or a 
result of the Veteran's military service.  The examiner explained 
that the May 1983 audiogram was the last hearing test evidence in 
the Veteran's service medical records and that it indicated the 
Veteran essentially left the military service with normal hearing 
bilaterally.  The examiner stated that there is no evidence of 
any hearing loss that could have been caused from military 
service.

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of right ear hearing loss or tinnitus 
until a number of years after service.  

Thus, the record is absent evidence of in-service incurrence of 
right ear hearing loss and tinnitus during the Veteran's period 
of honorable service, right ear hearing loss within one year of 
the Veteran's period of honorable service, evidence of continuity 
of symptomatology, and medical evidence of a nexus between 
service and currently diagnosed right ear hearing loss and 
tinnitus.

Although the Veteran contends that his right ear hearing loss and 
tinnitus are related to his period of honorable service, as a 
layman he is not competent to offer opinions on medical causation 
and, moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
Board concludes that the preponderance of the evidence is against 
the claims for service connection, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

In September 2009, the Board remanded the issues of entitlement 
to service connection for left hand disability and right knee 
disability for additional development.  With respect to the 
Veteran's left hand, the Board noted that the Veteran's service 
treatment records reflect that the Veteran sustained a left hand 
contusion in April 1979, that the Veteran complained that his 
hand was swollen and painful, but that an X-ray examination was 
negative.  The Board noted that the Veteran also underwent an X-
ray examination of the left hand in June 1980, subsequent to an 
injury sustained in a fight.  The Board noted that in June 1983, 
during the period of other than honorable service, the Veteran 
complained of an injury to the left hand 3rd digit caused by a 
refrigerator catching it 2 days prior, that the assessment was 
minor laceration to the 3rd digit of the left hand, and that a 
finger sprain was questionable.   

The Board noted that a February 2008 VA examiner conducted an 
examination of the Veteran's right hand but did not address the 
his hand and determined that in light of the in-service injuries, 
the Veteran should be afforded a VA examination to determine the 
nature and etiology of his claimed left hand disability.

The Board directed that the examiner should respond to the 
following:  (a) Does the Veteran have a left hand disability?  
(b) If the Veteran has a left hand disability, is it at least as 
likely as not (a 50 percent or higher degree of probability) that 
any left hand disability is due to the Veteran's period of 
service from January 19, 1978 to June 23, 1978, or from October 
10, 1978 to October 9, 1981, to include the April 1979 or June 
1980 incidents?  (c) If the Veteran has a left hand disability, 
is it at least as likely as not (a 50 percent or higher degree of 
probability) that any left hand disability is due to the 
Veteran's period of service from October 10, 1981 to June 7, 
1984, to include the June 1983 incident?

In a January 2010 report, the VA examiner diagnosed rheumatoid 
arthritis hand deformity and noted, "This Veteran has Rheumatoid 
and Osteoarthritis overlapping deformity.  There is no active 
duty record that substantiates or validates current deformity to 
active duty.  No nexus link exist because his records is clear 
that RA onset post service 2002 many years post actual service 
1980s."  

The Board finds that the VA examiner does not provide an adequate 
opinion as to why the Veteran's left hand disability, including 
osteoarthritis, is not related to service.  

With respect to the Veteran's right knee, the Board noted in 
September 2009 that the Veteran's service treatment records 
reflect that in June 1979 the Veteran complained of pain in his 
right knee due to a fall.  The Board noted that the Veteran 
underwent a VA examination in February 2008 and although the 
examiner acknowledged the history of the right knee injury, the 
examiner failed to provide an opinion as to whether any current 
right knee disability is etiologically due to the in-service 
right knee injury.  The Board, thus, determined that the Veteran 
should be afforded a new VA examination to determine the nature 
and etiology of his claimed right knee disability.

In a January 2010 report, the VA examiner diagnosed right knee 
degenerative joint disease.  The examiner also noted that the 
rating decision dated in February 2003 denied bilateral knee, 
ankle, both hand which was fully justified based on facts of 
record and this case.  The examiner noted that the Veteran 
injured the right knee after falling in latrine the night before 
and had pre-patella edema and prescribed bed rest and that on 
June 18, 1979, r/o fracture and the impression was no fracture or 
dislocation or loose body found.  The examiner noted that the 
Veteran had a follow-up June 26, 1979 with pain of the right knee 
over last nine days increased with running and marching.  The 
examiner noted that the Veteran informed Dr. Samniego in March 
2002 that his knee and ankle problems were due to jumping out of 
airplanes while serving in the military.  The examiner noted that 
the Veteran was diagnosed with RA with multiple nodules November 
2001.  The examiner stated, "Based on a superiority in weight, 
power, importance, or strength of evidence, I find no treatment 
for the conditions described above post service."

The Board finds that the VA examiner does not provide an adequate 
opinion as to why the Veteran's right knee disability is not 
related to service.  

Further development is, therefore, needed in light of this 
Stegall violation.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination with an 
orthopedist to ascertain the nature and 
etiology of his claimed left hand 
disability and right knee disability.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.

The examiner should identify all left hand 
and all right knee disabilities and provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's left hand 
disability and right knee disability are 
due to the Veteran's period of honorable 
service (January 19, 1978 to June 23, 1978, 
or from October 10, 1978 to October 9, 
1981).

It would be helpful if the orthopedist 
would use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner must provide a 
complete rationale for any opinion 
provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


